WELTNER, Justice,
concurring specially.
I concur specially because, although this matter is one of certified questions, I believe that the complaint states a claim upon which relief can be granted. I disagree most decidedly with the substantive portion of the majority opinion, for reason that it generates more unsettling questions than it resolves.
*684In this opinion, we have taken the “right of privacy” as enumerated in Pavesich, supra, and added thereto a new thing, now called a “right of publicity.” That seems to me to be more an exercise in verbal juxtaposition than a careful examination of legal issues and practical results.
At heart, the whole body of tort law is but an expression of what the community perceives to be the civil, as opposed to moral or ethical, responsibility of its members to each other. That concept changes with the cumulative experiences and assessments of succeeding generations, through constitutional, legislative, and judicial pronouncement. And well it should, for, in Thomas Jefferson’s words, “Laws and institutions must go hand in hand with the progress of the human mind.”
Pavesich, as example, found that it was contrary to good conscience (the conscience, that is, of the community as delineated and declared by this Court) that New England Life Insurance Company, for financial gain, might expropriate an aspect of the personality of Paolo Pavesich by the unauthorized publication of his photograph. That conduct did not meet community standards, as assayed by our Court in the year 1905. Because a remedy must need be provided, we became the first high court in the Republic to “discover” a new right — the right to privacy.
Justice Cobb wrote, at the outset: “The novelty of the complaint is no objection when an injury cognizable by law is shown to have been inflicted on the plaintiff.... This results from the application of the maxim ubi jus ibi remedium, which finds expression in our code, where it declared that ‘For every right there shall be a remedy, and every court having jurisdiction of the one may, if necessary, frame the other.’ Civil Code § 4929.” 122 Ga. at 193-94, 50 S.E. 68. (Code Ann. § 3-105).
This maxim appears at the second page of his noted opinion. Twenty-four pages later, in concluding an exhaustive and learned examination, he wrote: “The conclusion reached by us seems to be so thoroughly in accord with natural justice, with the principles of the law of every civilized nation, and especially with the elastic principles of the common law, and so thoroughly in harmony with those principles as molded under the influence of American institutions, that it seems strange to us that not only four of the judges of one of the most distinguished and learned courts of the Union, but also lawyers of learning and ability, have found an insurmountable stumbling block in the path that leads to a recognition of a right which would give to persons like the plaintiff in this case, ... redress for the legal wrong, or, what is by some of the law-writers called, the outrage perpetrated by the unauthorized use of their pictures for advertising purposes.” (Emphasis added) 122 Ga. at 218-19, 50 S.E. 68.
Thus it is shown that, while our learned forefather on this Court embraces as the foundation of his opinion the maxim ubi jus ibi remedium, jus comes into being through a necessity for remedium. He has applied therefore, what is in reality the converse of his professed authority — a rule of ubi remedium ibi jus\
Our ancient maxim — “for every right a remedy” — is, in truth, stated hind part before. The reality of the judicial process is this: wherever there ought to be a remedy, the Court will declare a corresponding right.
Pavesich demonstrates this process beyond cavil. Our Court therefore found, as to Pavesich, that the company’s conduct was unconscionable; that for it he should have his remedy; that because there must be a remedy, there must also be, in the interest of logical tidiness and Hofeldian system, a corresponding right. We named that right, necessarily induced by the determination to provide a remedy, the “right of privacy,” just as Adam named the animals in the Garden. (That Pavesich is perhaps the most noted product of our Court in terms of nationally recognized precedent proves, again, the generative force which lies in the power to bestow the name).
There can be little difficulty in approaching this case in precisely the same manner. I believe we would correctly assess commu*685nity concepts of responsibility in declaring that the complaint alleges conduct on the part of the defendants which, if true, would be, simply put, unconscionable. Conduct which is unconscionable under all the facts and circumstances of a given case is conduct which demands remedy. Thus we are saved the rigors and toils and perils of creating some new “right” and then declaring that it, like some Cardiff Giant, has been there all the while, waiting to be unearthed.
I would, therefore, answer the questions of the United States Court of Appeals in this manner: “The complaint in this case states a claim upon which relief can be granted.” The authority for this response is no new “right,” but this ancient remedy: “An action for money had and received lies in all cases where another has received money which the plaintiff, ex aequo et bono, is entitled to recover and which the defendant is not entitled in good conscience to retain.” Fain v. Neal, 97 Ga.App. 497, 498, 103 S.E.2d 437 (1958).
Why, then, this exercise?
Because in proclaiming this new “right of publicity,” we have created an open-ended and ill-defined force which jeopardizes a right of unquestioned authenticity — free speech. It should be noted that our own constitutional provision, Art. I, Sec. I, Par. IV, Constitution of Georgia (Code Ann. § 2-104), traces its lineage to the first Constitution of our State, in 1777, antedating the First Amendment by fourteen years. Its language is plain and all-encompassing: “No law shall ever be passed to curtail, or restrain the liberty of speech, or of the press; any person may speak, write and publish his sentiments, on all subjects, being responsible for the abuse of that liberty.” Its authority is firmly established. Georgia Gazette Publishing Co. v. Ramsey, 248 Ga. 528, 529, 284 S.E.2d 386 (1981).
But the majority says that the fabrication and commercial distribution of a likeness of Dr. King is not “speech,” thereby removing the inquiry from the ambit of First Amendment or Free Speech inquiries. 250 Ga. at 138, 296 S.E.2d at 700. (Of the majority opinion.) [694 F.2d at 677].
To this conclusion I most vigorously dissent. When our Constitution declares that anyone may “speak, write and publish his sentiments, on all subjects” it does not confine that freedom exclusively to verbal expression. Human intercourse is such that ofttimes the most powerful of expressions involve no words at all, e.g., Jesus before Pilate; Thoreau in the Concord jail; King on the bridge at Selma.
Do not the statues of the Confederate soldiers which inhabit so many of our courthouse squares express the sentiments of those who raised them?
Are not the busts of former chief justices, stationed within the rotunda of this very courthouse, expressions of sentiments of gratitude and approval?
Is not the portrait of Dr. King which hangs in our Capitol an expression of sentiment?
Manifestly so.
If, then, a two-dimensional likeness in oil and canvas is an expression of sentiment, how can it be said that a three-dimensional likeness in plastic is notl
But, says the majority, our new right to publicity is violated only in cases involving financial gain. 250 Ga. at 142, 296 S.E.2d at 703. [694 F.2d at 680].
Did the sculptors of our Confederate soldiers, and of our chief justices, labor without gain? Was Dr. King’s portraitist unpaid for his work?
If “financial gain” is to be the watershed of violation vel non of this new-found right, it cannot withstand scrutiny. It is rare, indeed, that any expression of sentiment beyond casual conversation is not somehow connected, directly or indirectly, to “financial gain.” For example, a school child wins a $25 prize for the best essay on Dr. King’s life. Is this “financial gain?” Must the child then account for the winnings?
The essay, because of its worth, is reprinted in a commercial publication. Must the publisher account?
The publication is sold on the newsstand. Must the vendor account?
*686The majority will say “free speech.” Very well. The same child wins a $25 prize in the school art fair. His creation — a bust of Dr. King.
Must he account?
The local newspaper prints a photograph of the child and of his creation. Must it account?
The school commissions replicas of the bust to raise money for its library. Must it account?
UNICEF reproduces the bust on its Christmas cards. Must it account?
Finally, a purely commercial venture undertakes to market replicas of the bust under circumstances similar to those of this case. Must it account?
Obviously, the answers to the above questions will vary, and properly so, because the circumstances posited are vastly different. The dividing line, however, cannot be fixed upon the presence or absence of “financial gain.” Rather, it must be grounded in the community’s judgment of what, ex aequo et bono, is unconscionable.
Were it otherwise, this “right of publicity,” fully extended, would eliminate scholarly research, historical analysis, and public comment, because food and shelter, and the financial gain it takes to provide them, are still essentials of human existence.
Were it otherwise, no newspaper might identify any person or any incident of his life without accounting to him for violation of his “right to publicity.”
Were it otherwise, no author might refer to any event in history wherein his reference is identifiable to any individual (or his heirs!) without accounting for his royalties.
* * *
A careful analysis of the right of free speech yields conclusions not inconsistent with the above. All speech is not “free,” in the sense of being immune from all consequence.
Over the years our law has imposed and sustained restraints — criminal, equitable, and remedial — upon forms of speech which inter alia include: treason, pornography, inciting to riot, fighting words, defamation, criminal conspiracy and criminal solicitation, false official statements, and perjury.
It is undeniable that the acts controlled by these sanctions can be that of “speaking, writing, or publishing of sentiments.” Yet, we have little difficulty in excluding proper cases from the privileged realm of “free speech” because in each such instance the calculable evil of its license plainly outweighs the potential evil of its prohibition.
As example, the community deems it “better” (and the courts so declare it) that treason be controlled than that an untrammeled free speech should give license to treasonable conduct.
Each lawful restraint finds its legitimacy, then, not because it is laid against some immutable rule (like the weights and measures of the Bureau of Standards) but because it is perceived that it would be irresponsible to the interest of the community — to the extent of being unconscionable —that such conduct go unrestrained.
The doctrine of unjust enrichment finds its genesis in such a reckoning. It can be applied to just such a matter as that before us. Were we to do so, we could avoid entering the quagmire of combining considerations of “right of privacy,” “right of publicity,” and considerations of inter vivos exploitation. We would also retain our Constitutional right of free speech uncluttered and uncompromised by these new impediments of indeterminate application.
And we could sanction relief in this ease • — where relief is plainly appropriate.
SUPREME COURT OF THE STATE OF GEORGIA
Clerk’s Office, Atlanta
October 28, 1982
I hereby certify that the foregoing pages hereto attached contain a true and complete copy of the opinion of the Supreme Court of Georgia in the case therein stated, as appears from the original of file in this office.
*687Witness my signature and the seal of the said Court hereto affixed the day and year above written.
/s/ Hazel E. Hallford. Deputy Clerk